IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: REESTABLlSHMENT OF THE : No. 313
MAGISTERIAL DISTRICTS WITHIN
THE 11th JUDICIAL DISTRICT OF
THE COMMONWEALTH OF
PENNSYLVANIA

MAGISTERIAL RULES DOCKET

AMENDED ORDER

12L,

AND NOW, this 22 day of November 2014, the Order dated February 25, 2013,
that Reestablished the Magisterial Districts of the 11th Judicial District (Luzerne County)
of the Commonwealth of Pennsylvania, is hereby AMENDED as follows: The elimination
of Magisterial District 11 -3—05 and the realignment of Magisterial Districts 11—3—01, 11—3-
03, and 11-3~06 shall be effective December 1, 2014. The Order of February 25, 2013,
shall remain in effect in all other respects.

i am

Chief Justice of Pennsylvania